COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Bobby Robinson v. Home State County Mutual Insurance Company

Appellate case number:    01-21-00681-CV

Trial court case number: 2010-01278

Trial court:              55th District Court of Harris County

         On December 31, 2021, this Court notified Appellant Bobby Robinson that the appellate
filing fee was past due. The Court advised Appellant that his appeal could be dismissed for
failure to pay the appellate fee unless he paid the fee by January 31, 2022 or notified the Court in
writing of the reasons he should not pay the fee. See TEX. R. APP. P. 5, 42.3.
        To date, Appellant has not paid the appellate filing fee. On January 3, 2022, Appellant
filed a letter “to see if [he is] entitled to ‘appeal’, [sic] without paying the fee.” We construe
Appellant’s letter as a motion to proceed as indigent in this Court. Because Appellant did not
comply with Texas Rule of Appellate Procedure 20.1 to establish indigence, he cannot be
considered indigent for purposes of paying the appellate filing fee. Appellant’s motion is thus
denied.
        It is ORDERED that no later than 20 days from the date of this order, Appellant pay
the appellate filing fee to the Clerk of this Court or the Court may dismiss the appeal without
further notice. See TEX. R. APP. P. 5, 42.3.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: February 8, 2022